Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-28 are allowable since when reading the claims in light of the specification, as per MPEP §2111.01, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claims 1, 27 and 28.

Dawes teaches a redundant liquid cooling system [0076] which is used to cool servers and other IT equipment.  Similarly, Mulcahy, et al. (US Patent Publication 2016/0128239 A1) teaches hot-swapping liquid cooling modules [0010] in a system.
However, none of the references cited herein or in the Office actions in this application teach the structure of the liquid cooling modules recited in the independent claims or the specific combination of limitations including:  “each liquid cooling module comprising an outer housing surrounding a primary hydraulic circuit configured to contain a first liquid coolant, a secondary hydraulic circuit configured to contain a second liquid coolant, a heat exchanger capable of exchanging heat between the first and second liquid coolants, and a control circuit board” . . . communicating, by the liquid cooling modules with each other in a manner that operates in N+1 redundancy with a collaborative protocol without a master/slave relationship, where N is greater than or equal to 2, to enable a standard replacement of any of the plurality of liquid cooling modules with a redundant liquid cooling module of the plurality of liquid cooling modules without stopping cooling and without stopping an operation of the one or more computer servers . . . before switching from an active mode in which cooling is performed to a backup mode in which cooling is no longer performed, the redundant liquid cooling module of the plurality of liquid cooling modules verifies beforehand that a data set is consistent across all of the plurality of liquid cooling modules and that the consistent data set is maintained for a predetermined amount of time.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Claim Interpretation
This application includes the claim limitations “liquid cooling modules” in claims 1-28.  The claim limitation is not interpreted under 35 U.S.C. 112(f).  As recited in the claims, the claim limitation includes sufficient structure to perform the actions of the liquid cooling module(s).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150.  The examiner can normally be reached on M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT A. CASSITY
Primary Examiner
Art Unit 2115



/ROBERT A CASSITY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        30 April 2021